Title: To Alexander Hamilton from James McHenry, 3 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 3rd May 1799
          
          I enclose you a copy of a letter from Captain Amos Stoddard dated Portland Feby 6th requesting that the Fort at that place may receive a name, and have informed Captain Stoddard that you are authorized to cause it to be called Fort Sumner after the present Governor of the State of Massachusetts, which you will please to do accordingly
          I have the honor to be, with great respect, Sir, your most Obd Hb St
          
            James McHenry
          
          Major Genl Alexr. Hamilton
        